DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on August 15, 2022.  New claims 36 and 37 have been added.  Claims 1, 2, 7-10, 13, 17, 20, 24-33, 36, and 37 are currently pending and are under examination.

Withdrawal of Rejections
The rejection of claims 1, 2, 7-10, 13, 17, 20, 24, 25, and 29-33 on the ground of nonstatutory double patenting as being unpatentable over claims 47-49, 52, 54-67, 72, and 73 of copending Application No. 16/476,865 (US 2019/0330657 A1; 2/8/2021 IDS, Cite No. 12) (reference application) is withdrawn based on the amendment to the claims.
The rejection of claims 1, 2, 7-10, 13, 17, 20, and 24-33 on the ground of nonstatutory double patenting as being unpatentable over claims 47-79 of copending Application No. 16/583,197 (US 2020/0009268 A1; 2/8/2021 IDS, Cite No. 14) (reference application) is withdrawn based on the amendment to the claims.
The rejection of claims 1, 2, 7-10, 13, 17, 20, and 24-33 under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (2/8/2021 IDS; Foreign Patent #008 -WO 2012/177927), Wu et al. (2/8/2021 IDS; NPL #113- 2(1) PLoS ONE e164 1-8 (2007)), Cardone et al. (2/8/2021 IDS; NPL #013- 282 Science 1318-1321 (1998)), Akinc et al. (US 2015/0306039 A1), and Vasir et al. (2/8/2021 IDS; NPL #104-59(8) Advanced Drug Delivery Reviews 718-728 (2007)) is withdrawn based on the amendment to the claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2022 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Allowable Subject Matter
Claims 1, 2, 7-10, 13, 17, 20, 24-33, 36, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the lipid-based nanoparticle formulation for the targeted production of a therapeutic protein within target cells as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        August 26, 2022